DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action in response to application 	16/335,131 entitled "METHOD AND DEVICE FOR OPERATING P2P FINANCIAL SERVICE ON THE BASIS OF STAGE, AND COMPUTER-READABLE RECORDING MEDIUM" filed on December 13, 2019 with claims 1, 3-7 and 9-12 pending.
Status of Claims
Claims 1 and 7 have been amended and are hereby entered.
Claims 2, 8 and 13-18 were previously cancelled.
Claims 1, 3-7 and 9-12  are pending and have been examined.

Response to Amendment
The amendment filed August 16, 2022, 2022 has been entered. Claims 1, 3-7 and 9-12   remain pending in the application.  Applicant’s  amendments to the Specification, Drawings, and/or Claims have been noted in response to the Final Office Action mailed March 16, 2022.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 20, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7 recites the limitation "according to the order assigned the users…" However, no order assignment is previously mentioned. There is insufficient antecedent basis for this limitation in the claim.
Therefore the claims are rejected.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 3-7 and 9-12  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1, 3-7 and 9-12  are directed to a system, method/process, machine, or composition of matter, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites: 
“operating a financial service based on a financial product….” 
“generating and providing… the financial product ….”
“determines a payment amount being provided to each participating users….”
“determines a payment timing ….”
“groups a first and a second financial products….”
“determines the order in the second financial product…”
These limitations clearly relate to managing transactions/interactions between payors and payees.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to operate a financial service based on a financial product or providing a payment amount recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“server”, “equipment through a relay server”, “transmission/ transmitting”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “[0034]   a user equipment (UE)… may be a device such as a smartphone, a tablet, and a laptop computer”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 3: 
“server”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 4: 
“server”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 5: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 6: (none found: does not include additional elements and merely narrows the abstract idea)



















are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For example, the Applicant’s Specification reads, “[0034]   a user equipment (UE)… may be a device such as a smartphone, a tablet, and a laptop computer”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 7 recites: 
“operating a financial service….” 
“receive a transmission request of a stage-based financial application….”
“transmit the stage-based financial application….”
“a payment time of the amount to be paid to the user is determined….”
“groups a first and a second financial product…”
“determines the order in the second financial product…”
These limitations clearly relate to managing transactions/interactions between payors and payees.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to determine a payment amount or receive a payment amount recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“server”, “communication unit”, “a processor”, “user equipment”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “[0034]   a user equipment (UE)… may be a device such as a smartphone, a tablet, and a laptop computer”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 7 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 9: 
“server”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 10: 
“server”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
 Claim 11: 
“server”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 12: 
“server”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
 







are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For example, the Applicant’s Specification reads, “[0034]   a user equipment (UE)… may be a device such as a smartphone, a tablet, and a laptop computer”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using  computer hardware and/or software amounts to no more than mere instructions to apply the exception using a generic computer component. For example, the Applicant’s Specification reads, “[0034]   a user equipment (UE)… may be a device such as a smartphone, a tablet, and a laptop computer”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, Claims 1, 3-7 and 9-12   are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 7, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Luchene ("VIDEO GAME WITH VENTURE CAPITAL FUNDING MANAGEMENT", U.S. Publication Number: 20070117601 A1) in view of Garcia (“METHOD FOR FINANCING THE ACQUISITION OF AN ASSET FOR MEMBERS OF A GROUP”, U.S. Publication Number: 20050027626 A1) 








Regarding Claim 1, 
Luchene teaches,
A method of operating a financial service based on a financial product, the method comprising: receiving, by a financial service server, a transmission request of the financial product- based financial application directly from a user equipment or indirectly from the user equipment through a relay server; transmitting, by the financial service server, the financial product-based financial application directly to the user equipment or indirectly to the user equipment through the relay server;
 (Luchene [0214] Virtual bonds may be issued with particular terms.
Luchene [0022] Virtual Financial Obligation—An agreement by a player character or entity to pay one or more game attributes to another player character, entity or the game server
Luchene [0110]  a server computer or centralized authority may not be necessary or desirable.
Luchene[0119]  data processing system generally includes one or more of a system unit housing, a video display device,.... and application programs)
Luchene does not teach   generating and providing, by the financial service server, the financial product including n (n is a natural number of two or more)   participation entries to the user equipment, wherein the financial service server determines a payment amount being provided to each participating users according to the order assigned the users participating in the financial product, determines the payment amount to be paid by each participating users differently according to the order and a total payment amount paid by corresponding users in the n participation entries over the n times, and determines a payment timing to each participating users in the financial product by the order; wherein the financial service server groups a first and a second financial products that a particular user is engaging, determines the order in the second financial product based on the order assigned to the user in the first financial product such that the sum of the order in the first and the second financial products does exceed a threshold value
Garcia teaches,
generating and providing, by the financial service server, the financial product including n (n is a natural number of two or more)   participation entries to the user equipment, 
(Garcia [Abstract] The system (100) comprises a plurality of groups G1, . . . , Gk (103, . . . , 105) wherein, for i=1 to k, group Gi consists of mi members (107, 109, 111, 113), each of whom are contractually obligated to make a predetermined number of periodic payments to a common fund Fi.
Garcia [0006]  “rotating credit associations” (RCAs), or sometimes as “rotating credit and savings associations” (ROSCAs).)
wherein the financial service server determines a payment amount being provided to each participating users according to the order assigned the users participating in the financial product, determines the payment amount to be paid by each participating users differently according to the order and a total payment amount paid by corresponding users
(Garcia [0010] each member of each group contracts to be allocated a predetermined amount of money
Garcia [0039] employing a non-random selection process, awardees may be determined ... by considering the payment history of group members. In other embodiments employing a non-random selection process, members of the group may elect to receive.... preferential consideration in the allocation of awards.)
 in the n participation entries over the n times, 
(Garcia [0010]  each of whom are contractually obligated to make a predetermined number of periodic payments to a common fund Fi.)
and determines a payment timing to each participating users in the financial product by the order; 
(Garcia [Abstract]  on a rotating basis and on di different dates, proceeds from the common fund Fi)
wherein the financial service server groups a first and a second financial products that a particular user is engaging,
(Garcia [0010]  fund Fi for the acquisition of assets or services
Garcia [0013] Possible assets include those selected from the group consisting of houses, computers, vehicles, and travel packages.)
 determines the order in the second financial product based on the order assigned to the user in the first financial product such that the sum of the order in the first and the second financial products does exceed a threshold value
(Garcia  [0039] The criteria used to select the eligible members of a group to receive awards in a rotating credit association established along the lines of the principles described herein may also vary. It is preferred, however, that these criteria effect only the order or priority in which awards are granted, and that each member of the group ultimately receives exactly one award.
Garcia  [0011]  distributing the award to that associate in an amount essentially equal to the amount contracted by that associate; 
Examiner notes that if multiple assets are within a pool, a participant cannot receive multiple assets whose value exceeds the participant's financial contribution)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the digital investment management system of Luchene to incorporate rotating credit and savings associations of Garcia as “an RCA typically involves a group of participants who agree to make regular contributions to a common fund. Proceeds from the fund are then given, in whole or in part, to each contributor in rotation.” (Garcia [0006]).        The modification would have been obvious, because it is merely applying a known technique (i.e. rotating credit and savings associations) to a known concept (i.e. venture capital funding management) ready for improvement to yield predictable result (i.e. “Proceeds from the fund are then given, in whole or in part, to each contributor in rotation. These funds are typically used for the purchase of durable goods, including homes, or to purchase inventory or equipment for the launch of new businesses.” Garcia [0006] )
Regarding Claim 4, 
Luchene and Garcia teach the financial service of Claim 1 as described earlier.
Luchene teaches,
 determining, by the financial service server, whether generation  participation of the financial product is available based on the user's first credit rating;
(Luchene [0020] Virtual Credit Score—a score given to player characters in a video game based on one or more of the following criteria:  …. the available credit line of the credit card associated with the account
Luchene [0320] 3. Determine an ownership investment structure based on the value, and the credit scores of the player characters.
Luchene [0020] the player character's real world credit score)
	  and determining, by the financial service server, a second credit rating by adjusting the first credit rating based on the user's transaction history data in the financial product that is in operation, wherein the first credit rating is determined based on the 'user's transaction history data in a previous financial product through the financial product-based financial application, and the second credit rating is adjusted based on the 'ser's transaction history data in the financial product.
(Luchene [0020] Virtual Credit Score—a score given to player characters in a video game based on one or more of the following criteria:...the available credit line of the credit card associated with the account, the existing virtual financial obligations of the player character account, the player character's payment history including days to pay, amounts overdue or delinquent...and/or the factors used in the real world to determine a credit score.
Luchene [0191] real or virtual credit scores
Luchene [0184] This decision can be made by the game server based on the venture and the player character credit scores or real world credit line and/or manually. Luchene [0020] Virtual Credit Score—a score given to player characters in a video game based on one or more of the following criteria: the virtual assets they possess, the age of the character account, ...the available credit line of the credit card associated with the account, the existing virtual financial obligations of the player character account, the player character's payment history including days to pay, amounts overdue or delinquent...and/or the factors used in the real world to determine a credit score.
Luchene [0191] real or virtual credit scores
Luchene [0184] This decision can be made by the game server based on the venture and the player character credit scores or real world credit line and/or manually.)
Regarding Claim 7, 
 Luchene teaches,
  a financial service server for operating a financial service based on a financial product, the financial service server comprising:
	a communication unit for communicating with a relay server or a user equipment;	and a processor operatively connected to the communication unit, wherein the processor is configured to receive a transmission request of a financial product-based financial application directly from the user equipment or indirectly from the user equipment through the relay server, and to transmit the financial product-based financial application directly to the user equipment or indirectly to the user equipment through the relay server, the financial product-based financial application is implemented by a user to generate a financial product based on the user equipment or participate in the financial product that has been generated based on the user equipment, 
(Luchene [0109] including a computer that is in communication (e.g., via a communications network) with one or more devices. The computer may communicate with the devices directly or indirectly, via any wired or wireless medium 
Luchene [0110]  any functions described herein as performed by the server computer or data described as stored on the server computer may instead be performed by or stored on one or more such devices.
Luchene [0114]  The server 20 typically comprises a processor which is in communication with a storage device
Luchene [0227] the virtual offering may be in tranches or classes.
Luchene [0328] In the following round, the two proposals which received the most votes of the three are voted on again and the winning proposal is selected for investment purposes.)
the financial product comprises a plurality of entries for participation in financial product
(Luchene [0227]  the virtual offering may be in tranches or classes. Each tranche may have different ratings, and may or may not be secured by different assets, or may be unsecured)
a   payment time of the amount to be paid to the user is determined in the financial product by the financial product order assigned to the user.
(Luchene [0022] This obligation can be a one time payment, or may require multiple payments over time. The obligation may specify when payments and/or interest are due.)
Luchene does not teach financial product participation entries respectively corresponds to one of a plurality of financial product orders, an amount to be paid by the user or an amount to be paid to the user is determined in the financial product according to one of the plurality of financial product orders assigned to the user of the user equipment; wherein the financial service server groups a first and a second financial product that a particular user is engaging, determines the order in the second financial product based on the order assigned to the user in the first financial product such that the sum of the order in the first and the second financial products does exceed a threshold value
Garcia teaches,
financial product participation entries respectively corresponds to one of a plurality of financial product orders, an amount to be paid by the user or an amount to be paid to the user is determined in the financial product according to one of the plurality of financial product orders assigned to the user of the user equipment
(Garcia [0010] each member of each group contracts to be allocated a predetermined amount of money
Garcia [0039] employing a non-random selection process, awardees may be determined ... by considering the payment history of group members. In other embodiments employing a non-random selection process, members of the group may elect to receive.... preferential consideration in the allocation of awards.
Garcia [0010] each of whom are contractually obligated to make a predetermined number of periodic payments to a common fund Fi.)
wherein the financial service server groups a first and a second financial product that a particular user is engaging,
(Garcia [0010]  fund Fi for the acquisition of assets or services
Garcia [0013] Possible assets include those selected from the group consisting of houses, computers, vehicles, and travel packages.)
 determines the order in the second financial product based on the order assigned to the user in the first financial product such that the sum of the order in the first and the second financial products does exceed a threshold value
(Garcia  [0039] The criteria used to select the eligible members of a group to receive awards in a rotating credit association established along the lines of the principles described herein may also vary. It is preferred, however, that these criteria effect only the order or priority in which awards are granted, and that each member of the group ultimately receives exactly one award.
Garcia  [0011]  distributing the award to that associate in an amount essentially equal to the amount contracted by that associate; 
Examiner notes that if multiple assets are within a pool, a participant cannot receive multiple assets whose value exceeds the participant's financial contribution)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the digital investment management system of Luchene to incorporate rotating credit and savings associations of Garcia as “an RCA typically involves a group of participants who agree to make regular contributions to a common fund. Proceeds from the fund are then given, in whole or in part, to each contributor in rotation.” (Garcia [0006]).        The modification would have been obvious, because it is merely applying a known technique (i.e. rotating credit and savings associations) to a known concept (i.e. venture capital funding management) ready for improvement to yield predictable result (i.e. “Proceeds from the fund are then given, in whole or in part, to each contributor in rotation. These funds are typically used for the purchase of durable goods, including homes, or to purchase inventory or equipment for the launch of new businesses.” Garcia [0006] )
Regarding Claim 10, 
Luchene and Garcia teach the financial service of Claim 7 as described earlier.
Luchene teaches,
 determine whether generation  participation of the financial product is available based on the user's first credit rating;
(Luchene [0020] Virtual Credit Score—a score given to player characters in a video game based on one or more of the following criteria:  …. the available credit line of the credit card associated with the account
Luchene [0320] 3. Determine an ownership investment structure based on the value, and the credit scores of the player characters.
Luchene [0020] the player character's real world credit score)
	    determine  a second credit rating by adjusting the first credit rating based on the user's transaction history data in the financial product that is in operation, wherein the first credit rating is determined based on the 'user's transaction history data in a previous financial product through the financial product-based financial application, and the second credit rating is adjusted based on the user's transaction history data in the financial product.
(Luchene [0020] Virtual Credit Score—a score given to player characters in a video game based on one or more of the following criteria:...the available credit line of the credit card associated with the account, the existing virtual financial obligations of the player character account, the player character's payment history including days to pay, amounts overdue or delinquent...and/or the factors used in the real world to determine a credit score.
Luchene [0191] real or virtual credit scores
Luchene [0184] This decision can be made by the game server based on the venture and the player character credit scores or real world credit line and/or manually. Luchene [0020] Virtual Credit Score—a score given to player characters in a video game based on one or more of the following criteria: the virtual assets they possess, the age of the character account, ...the available credit line of the credit card associated with the account, the existing virtual financial obligations of the player character account, the player character's payment history including days to pay, amounts overdue or delinquent...and/or the factors used in the real world to determine a credit score.
Luchene [0191] real or virtual credit scores
Luchene [0184] This decision can be made by the game server based on the venture and the player character credit scores or real world credit line and/or manually.)
Claim 11 is rejected on the same basis as Claim 5.
Regarding Claim 12, 
Luchene and Tully teach the financial service of Claim 11 as described earlier.
Luchene teaches,
wherein the second credit rating is further determined based on information about another users who forms a social network with the user in the financial product.
(Luchene [0020] Virtual Credit Score—a score given to player characters in a video game...virtual assets they possess...financial obligations of the player character account....and/or the factors used in the real world to determine a credit score.
Luchene [0029] Character Attribute—any quality, trait, feature or characteristic a particular Character can have that is stored in the corresponding Character Account. Character Attribtutes may include, but are not be limited to: 1. A character score...7. Virtual help points or credits...10. A relationship with another character)


Claims 3, 5, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Luchene and  Garcia in view of Tully (“SIMPLE TRANCHE LEVERAGE, SEE THROUGH LEVERAGE AND ENHANCED SEE THROUGH LEVERAGE”, U.S. Publication Number: 20110202444 A1) 




Regarding Claim 3, 
Luchene and Garcia teach the financial service of Claim 1 as described earlier.
Luchene does not teach wherein, when neither the first financial product nor the second financial product each allocates all entries for participation in financial product;	the financial service server sets the first financial product and the second financial product to an allocation failure financial product;	and when a degree of similarity between characteristic information of the first financial product and characteristic information of the second financial product is equal to or higher than a threshold value, the financial service server sets the first financial product and the second financial product as combination candidates to be combined to one allocation success financial product based on a first entrv for participation in.financial product of the first financial product and a second entry for participation in financial product of the second financial product.
Garcia teaches,
based on a first entry for participation in financial product of the first financial product and a second entry for participation in financial product of the second financial product
(Garcia [0013] for the acquisition of assets or services. Possible assets include those selected from the group consisting of houses, computers, vehicles, and travel packages.
Garcia [0022] any assets purchased with distributions from the association)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the digital investment management system of Luchene to incorporate rotating credit and savings associations of Garcia as “an RCA typically involves a group of participants who agree to make regular contributions to a common fund. Proceeds from the fund are then given, in whole or in part, to each contributor in rotation.” (Garcia [0006]).        The modification would have been obvious, because it is merely applying a known technique (i.e. rotating credit and savings associations) to a known concept (i.e. venture capital funding management) ready for improvement to yield predictable result (i.e. “Proceeds from the fund are then given, in whole or in part, to each contributor in rotation. These funds are typically used for the purchase of durable goods, including homes, or to purchase inventory or equipment for the launch of new businesses.” Garcia [0006] )
Garcia does not teach wherein, when neither the first financial product nor the second financial product each allocates all entries for participation in financial product;	the financial service server sets the first financial product and the second financial product to an allocation failure financial product;	and when a degree of similarity between characteristic information of the first financial product and characteristic information of the second financial product is equal to or higher than a threshold value, the financial service server sets the first financial product and the second financial product as combination candidates to be combined to one allocation success financial product.
Tully teaches,







   wherein, when neither the first financial product nor the second financial product each allocates all entries for participation in financial product;	the financial service server sets the first financial product and the second financial product to an allocation failure financial product;	and when a degree of similarity between characteristic information of the first financial product and characteristic information of the second financial product is equal to or higher than a threshold value, the financial service server sets the first financial product and the second financial product as combination candidates to be combined to one allocation success financial product.
(Tully [0068]  If for some reason that SPE does not have enough cash to pay all of the liabilities
Tully [0070] An SPE may issue tranched liabilities in order to purchase the tranched liabilities of another SPE...The amount by which each of the tranched liabilities of the first SPE will be affected will be determined by the amount of the shortfall 
Tully [0021] A given tranche of a first financial instrument may contain the risk of a plurality of preceding tranches 
Tully [0002] Ratings act as a relative value and relative safety measure for all rated fixed income instruments.
Tully [0022] calculating the STL(0) of the given tranche;
Tully [0023] calculating ESTL(1) for the preceding tranche by determining STL(0) for the preceding tranche and multiplying the determined STL(0) for the preceding tranche by the average borrower leverage of its underlying debt obligation)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the venture capital funding management system of Luchene to incorporate the tranche ratings of Tully as “securities generally require ratings in order to be sold to investors.” (Tully [0002]).        The modification would have been obvious, because it is merely applying a known technique (i.e. tranche ratings) to a known concept (i.e. venture capital funding management) ready for improvement to yield predictable result (i.e. “ratings are used by investors to limit risk” Tully [0002])
Regarding Claim 5, 
Luchene and Garcia teach the financial service of Claim 4 as described earlier.
Luchene teaches,
  wherein the first credit rating is further determined based on information related to whether the previous financial product is completed, information related to a previous financial product order selected at the previous financial product, and information related to delinquency of a previous mount to be paid by the ser at the previous financial product, the second credit rating is adjusted based on information about the financial product order
(Luchene [0020] Virtual Credit Score—a score given to player characters in a video game based on one or more of the following criteria:... the existing virtual financial obligations of the player character account 
Luchene [0046] Game performance parameter—any aspect of a Video Game by which a player character's performance can be measured. Game Parameters shall include, but not be limited to:
1. Completing all or part of a mission...4. Reaching a certain level or score....19. earning income...22. achieving deity or other status 23. improving player character status or caste ... 25. speed of accomplishing or changing the rate or trends of any or all of the above.)
Luchene does not teach information related to delinquency of the mount to be paid by the ser, and a selectable range of the financial product order is determined based on another financial product order selected by the user in another financial product..
Tully teaches,
  information related to delinquency of the mount to be paid by the ser, and a selectable range of the financial product order is determined based on another financial product order selected by the user in another financial product..
(Tully [0068] If after paying that senior liability off in full their is still cash left over the junior liability will get whatever is left, and therefore will incur the loss of any shortfall. 
Tully [0070] The amount by which each of the tranched liabilities of the first SPE will be affected will be determined by the amount of the shortfall, the amount of subordination (junior liabilities which take the initial shortfall hit) and the thickness of the liability itself.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the venture capital funding management system of Luchene to incorporate the financial deficiency and subordination of Tully as to “incur the loss of any shortfall.” (Tully [0068]).        The modification would have been obvious, because it is merely applying a known technique (i.e. financial deficiency) to a known concept (i.e. venture capital funding management) ready for improvement to yield predictable result (i.e. “tranched liabilities … will be affected .by the amount of the shortfall, the amount of subordination” Tully [0070])
Regarding Claim 6, 
Luchene, Garcia, and Tully teach the financial service of Claim 5 as described earlier. 
Luchene teaches,
wherein the second credit rating is further determined based on information about another user who forms a social network with the user in the a financial product.






(Luchene [0018] Virtual World—a world created in an online game such as World of Warcraft, or a virtual community such as Second Life, Eve or There.com.
Luchene [0020] Virtual Credit Score—a score given to player characters in a video game based on one or more of the following criteria: the virtual assets they possess, the age of the character account, the type of account, e.g. basic or premium, the available credit line of the credit card associated with the account)
Claim 9 is rejected on the same basis as Claim 3.

 





Response to Remarks
Applicant's arguments filed on August 16, 2022, have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   
Response Remarks on Claim Rejections - 35 USC § 112
Applicant’s amendments and remarks, with respect to the previous rejection of claims under 35 USC § 112 have been fully addressed.  However, upon further consideration of newly amended claims, a new grounds of rejection is made under 35 USC § 112.
The rejection under 35 USC § 112 remains.
Response Remarks on Claim Rejections - 35 USC § 101
The Applicant states:
“Claim 1, as amended, integrate any abstract idea into a practical application… In conventional P2P finance, users could not help using only financial products generated by operating companies operating P2P finance, hence, users could not help manually selecting P2P financial products previously designed to correspond to a use object of financial products…. Further, the subject matter of claim 1 is to allow receiving an amount paid or invests surplus funds with a desired interest rate at a time point requiring a lump sum based on a direct design of and subscription in a P2P financial product (or stage) according to a user object. Further, the subject matter of claim 1 enables stable operation of a P2P financial product by analyzing stability of a P2P financial product subscribed by the user by reflecting in real time the change in a credit rating according to stage subscription of the user. Applicant submits that this claimed limitations are unconventional technical features that are performed by the dynamics of the hardware elements such as the financial service server and relay server."
Examiner responds:
Applicant's  amendments   clearly relate to managing transactions/interactions between payors and payees.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to operate a financial service based on a financial product or providing a payment amount recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  
Automating a manual process remains insufficient to integrate an abstract idea into a practical application. Ultimately, the invention deals with data manipulation.
The gathering, sharing, and manipulation of  data amounts to Insignificant Extra-Solution Activity [MPEP 2106.05(g)], Mere Data Gathering [Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011)], Storing and retrieving information in memory [Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;], and Selecting A Particular Data Source or Type Of Data To Be Manipulated [Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)] 
The focus of the claims is not on such an improvement in computers (“hardware elements such as the financial service server and relay server”) as tools, but on certain independently abstract ideas that use computers as tools. The claims’ invocation of computers  does not transform the claimed subject matter into patent-eligible applications. The claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information collection, analysis, and display functions on a set of generic computer components and display devices.
Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, synthesizing, sending, and presenting the desired information.  See MPEP 2106.05(d) well-understood, routine, and conventional.
The rejection under 35 USC § 101 remains.
Response Remarks on Claim Rejections - 35 USC § 103
Applicant's  amendments required the application of new/additional prior art. 
Excised prior art includes: 
  Slyke (“LIQUID INSURANCE CONTRACTS”, U.S. Publication Number: 20020042770 A1)
New prior art includes: 
Garcia (“METHOD FOR FINANCING THE ACQUISITION OF AN ASSET FOR MEMBERS OF A GROUP”, U.S. Publication Number: 20050027626 A1)
Applicant’s remarks regarding the rejection   made under 35 USC § 103 is rendered moot by the introduction of new prior art.
Therefore, the rejection under  35 USC § 103 remains.


Prior Art Cited But Not Applied



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gardiner (“METHODS AND SYSTEMS FOR SELF-FUNDING INVESTMENTS”, U.S. Publication Number: 20140258093 A1) proposes enabling the creation and configuration of lending circles for members of organized communities and relates to lending marketplace for loans. A lending marketplace includes borrowers seeking loans and investors who agree to provide the loan funds in return for a commitment from the borrower to repay the funds on agreed terms.
Song (“ENABLING PEER-TO-PEER LOAN TRANSACTION”, U.S. Publication Number: 20170169508 A1) proposes enabling peer-to-peer loan transactions. In particular, the message system allows users of a social networking system to initiate peer-to-peer loan transactions.
Givling (“METHOD AND SYSTEM FOR GAMIFIED CROWDFUNDING”, U.S. Publication Number: 20160110776 A1) proposes gamified crowdfunding over the Internet in order to crowdfund worthy or charitable causes while offering incentives and rewards in the form of an entertaining game and the potential added benefit of a share of the proceeds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 9 AM ET to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.E./Examiner, Art Unit 3697
 
/HAO FU/Primary Examiner, Art Unit 3697